Citation Nr: 0612377	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gunshot wound of 
the right foot.  


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to November 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The veteran has schizophrenia that likely was manifested 
to a compensable degree within one year of separation from 
active military service.  

2.  In an April 1982 rating decision, the RO denied the 
veteran's claim for service connection for a gunshot wound of 
the right foot.  Although notified of the denial later that 
month, the veteran did not appeal the decision.  

3.  Additional evidence associated with the claims file since 
the RO's April 1982 denial is cumulative of evidence 
previously considered, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The veteran has schizophrenia that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  The April 1982 RO decision that denied service connection 
for a gunshot wound of the right foot is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  Since the April 1982 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for a gunshot wound 
of the right foot are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the claim for 
service connection for schizophrenia, further analysis need 
not be undertaken on whether all notification and development 
action with regard to that issue has been accomplished.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  In any event, the Board finds that all notification 
and development action needed to render a decision on the 
veteran's petition to reopen his claim for service connection 
for a gunshot wound of the right foot has also been 
accomplished.  

In this respect, through May 2002 and July 2003 notice 
letters, April 1998 statement of the case (SOC), and April 
2003, April 2005, July 2005, and October 2005 supplemental 
SOCs (SSOC), the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the May 2002 and July 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit statements from other people describing his 
symptoms.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that he 
may possess.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that these claims must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the criteria for rating a 
gunshot wound of the right foot, or for award of an effective 
date has not been provided, see Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006), the Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran's service medical records have been associated with 
the claims file, as have medical records from both VA and 
private treatment providers.  Significantly, neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim that need to be obtained.  

The Board notes that the RO has made a number of attempts to 
obtain the veteran's records associated with his award of 
benefits from the Social Security Administration (SSA).  The 
SSA has failed to respond to the RO's multiple requests for 
those records.  The RO has informed the veteran that it has 
been unable to obtain his SSA records.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
See 38 C.F.R. § 3.159(c)(2) (2005).  Here, the Board finds 
the RO has made sufficient attempts to obtain the veteran's 
SSA records, and thus further attempts to procure those 
records is not warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis (e.g., schizophrenia) becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not denote the 
presence of findings or diagnosis for schizophrenia or 
otherwise symptoms of psychoses.  A November 1980 Report of 
Medical History reflects the veteran's report that he was 
experiencing or had experienced depression, excessive worry, 
and/or nervous trouble.  

The first documented evidence of the veteran's diagnosis and 
treatment for schizophrenia is in 1983, some three years 
following his separation from service.  A March 1983 Bryan 
Psychiatric Hospital discharge summary reflects a diagnosis 
of schizophrenic disorder, paranoid type.  The veteran's past 
history included his having been a mental health specialist 
at South Carolina State Hospital from July to October of 
1982.  He reportedly lost his job because he had continuously 
been late for work.  

A report of a March 2003 VA examination reflects the 
examiner's diagnosis of paranoid schizophrenia.  The examiner 
noted the veteran's report of service with the Army reserves 
following separation from active service in November 1980.  
The examiner commented that it would be somewhat difficult to 
make the connection between the onset of the veteran's 
schizophrenia and service, because of the several-year lapse 
between the veteran's military experience and the onset of 
his symptoms.  Furthermore, the examiner noted that 
schizophrenia was typically developed in males between the 
ages of 18 and 25, and that, "this might have just been part 
of what was going to happen to him anyway . . . "  

A June 2005 medical opinion from E. F., M.D., reflects his 
review of the veteran's documented medical history including 
statements from the veteran's family regarding the veteran's 
behavior following his separation from active service in 
November 1980.  In this case, E.F. reported that the medical 
records reviewed made no reference to the onset of the 
veteran's schizophrenia.  Thus, due to the inadequacy of the 
history reported in the medical records, it was difficult to 
estimate the time of onset of the veteran's schizophrenia.  
However, E.F. commented that with regard to determining the 
onset of the veteran's schizophrenia, the information 
provided by the veteran's mother and two of his brothers was 
extremely relevant.  

In this regard, the veteran's family reported his behavior as 
being abnormal after his return home following his discharge 
from service.  In particular, the veteran's brother reported 
that the veteran was seen to be acting differently 
immediately after returning to his home from Fort Lewis, 
Washington.  The veteran reportedly was observed staring off 
into space, and at times would wander off for several days 
and would return with a wild story.  E.F. opined that based 
on his review of the medical records and the precise and 
detailed descriptions of the veteran's behavior immediately 
following his discharge from the United States Army in 
November 1980, it was his opinion, to a reasonable degree of 
medical certainty, that the veteran had obvious signs and 
symptoms of paranoid schizophrenia at that time of his 
discharge from service.  Furthermore, the veteran's 
schizophrenia rapidly escalated in severity over the next 
several years and eventually culminated in his being 
committed to Bryan Psychiatric Hospital in March 1983.  

Here, the Board is inclined to give considerable weight to 
the opinion of E. F. in light of his professional credentials 
and expertise, as well as his review of the evidence of 
record.  There is otherwise no medical opinion of record that 
contradicts the opinion of E.F.  The VA examiner's comments 
noted in the report of March 2003 examination are 
inconclusive and speculative with regard to the onset of the 
veteran's schizophrenia.  Absent any objective opinion that 
rebuts the opinion of E.F., and conferring the benefit of any 
doubt in favor of the veteran's claim, the Board concludes 
that the evidence supports that the veteran's schizophrenia 
first manifested itself with one year of the veteran's 
separation from service.  

Additionally, the Board also finds that schizophrenia was 
manifested to a compensable degree during the one-year period 
following the veteran's service.  In this regard, under the 
rating code for psychotic disorders in affect following the 
veteran's separation from service, a noncompensable rating 
was warranted for psychosis in full remission.  A 10 percent 
rating was warranted for slight impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1980).  Given the nature of the veteran's reported 
behavior during the one-year period following service, the 
Board finds that the veteran's schizophrenia, at the very 
least, more nearly approximates a 10 percent rating.  Thus, 
the Board concludes that service connection for schizophrenia 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.7 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B. Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a gunshot wound of the right foot was 
previously considered and denied in an April 1982 rating 
decision.  As the veteran did not appeal that decision, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen his claim in May 1997.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005)).  Given the date of 
claim culminating in the instant appeal, March 1997, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the April 1982 RO decision.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

In the initial April 1982 rating decision (decided on the 
basis of the veteran's service medical records), the RO 
denied the veteran's claim for service connection for a 
gunshot wound of the right foot, noting that the gunshot 
wound had been incurred prior to service, as noted in the 
veteran's service-medical records, and that there was no 
evidence that the pre-existing disability had been aggravated 
by service.  The veteran's service medical records reflect 
that the veteran reported a history of foot trouble when he 
was examined on entrance into service in May 1977.  It was 
reported that the veteran had a history of a laceration and 
stitches.  Thereafter, service records show that veteran was 
seen for complaints of right foot problems due to an old 
gunshot wound.  In July 1978, he reported that his foot began 
to really hurt in September 1977 upon his coming into 
military service.  A metallic foreign body was noted on x-ray 
of the foot in October 1978.  A February 1979 record entry 
indicated that the veteran had a foreign body in the right 
foot secondary to a 1968 gunshot wound.

Evidence added to the record since the RO's April 1982 rating 
decision includes multiple private and VA treatment records.  
In particular, VA treatment records reflect the veteran's 
continued complaints of right foot pain.  Treatment records 
dated in November 1981 reflect the veteran's complaint of 
soreness and numbness in the right foot since discharge.  In 
October 1987, the veteran was noted as having dropped a heavy 
box on his right foot and as a result incurred a soft tissue 
injury to his great toe.  Additionally, an April 2004 
treatment record reflects the veteran's reported history that 
at the age of 7 he attempted suicide by setting a bullet on 
fire that was wrapped in toilet paper.  The bullet reportedly 
entered his foot.  

The evidence received since the final April 1982 RO decision 
is new in the sense that it was not previously before agency 
decision makers.  However, none of the evidence is material 
for purposes of reopening the claim for service connection 
for a gunshot wound of the right foot.  Here, the medical 
evidence received since the prior denial in April 1982 is 
cumulative of evidence previously considered by the RO.  That 
evidence, in the form of the veteran's service medical 
records, also reflected complaints of right foot pain and a 
reported history of pre-service gunshot wound of the right 
foot.  The basis of the prior denial was that there was no 
evidence establishing that the veteran's pre-existing gunshot 
wound of the right foot had been aggravated by service.  At 
that time the veteran had not provided evidence establishing 
the occurrence of in-service aggravation, and the medical 
evidence received since the April 1982 denial also does not 
include any such evidence or opinion.  Implicit in the 
veteran's application to reopen is the allegation that 
service connection should be granted either because a pre-
service injury underwent a worsening during service, or 
because such a problem was not evident until after he entered 
active duty.  Such allegation is no different than that 
presented in the claim which was denied in April 1982.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for a 
gunshot wound of the right foot have not been met, and the 
appeal must be denied.  As new and material evidence to 
reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

Service connection for schizophrenia is granted.  

As new and material evidence has not been received, the 
request to reopen the claim of service connection for a 
gunshot wound of the right foot is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


